3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 are persuasive.  The previous rejection has been modified to reflect the omission.  Applicant’s additional argument that the rejection of claim 11 is improper because the Trento disclosure is formed of a conductive frame, is not persuasive.  Examiner respectfully asserts that although Trento teaches that portions of the device including portions of the frame are fabricated from a metal material, Trento also discloses that the portions of the prior art device consistent with the non-conductive frame of instant invention may be fabricated from a plastic or thermoplastic material and the distribution of conductive and non-conductive portions of the prior art device is consistent with the instant invention.  Accordingling, this his Office Action is Non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trento et al. (WIPO Patent Document WO 2010/069923 A1).

In regards to claim 1, Trento et al (henceforth referred to as Trento) disclose a cockpit pedestal for supporting a plurality of instruments in an aircraft cockpit.  Trento teaches a central pedestal in an aircraft cockpit providing space for instrumentation (see abstract), the cockpit pedestal comprising:
an integrally-formed frame.  The central pedestal of Trento includes a conductive frame (item 9) and is taught to integrate such parts into the shell of the frame, including:
an instrument receiving portion defining a plurality of compartments for receiving the plurality of instruments therein.  As illustrated in figures 1 and 6, the device of Trento includes compartments for various “instrumentation”; 
and a plurality of legs supporting the instrument receiving portion.  Trento teaches multiple legs attached to the frame (items 6), but Trento fails to explicitly teach the plurality of legs being integrally formed with the instrument receiving portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the legs of the Trento device to be integrated into the other components as claimed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993),
the plurality of legs being adapted for transferring a load of the plurality of instruments from the instrument receiving portion to a floor of the aircraft cockpit when the cockpit pedestal and the plurality of instruments are installed in the aircraft cockpit.  The legs of the Trento pedestal are attached to the floor of the aircraft and transfer loads.

In regards to claim 2, Trento discloses at least one cover panel connected to at least one lateral side of the frame, the at least one cover panel being a non-load bearing cover panel.  The device of Trento includes a non-load bearing “covering envelope” (item 2).

In regards to claim 3, Trento discloses at least one cover panel connected the frame, the at least one cover panel being a non-load bearing cover panel, the at least one cover panel covering an entirety of at least one side of the frame.  The device of Trento includes a non-load bearing “covering envelope” (item 2) and covers at least one side of the frame.

In regards to claim 4, Trento discloses a plurality of cover panels connected to and at least partially covering the frame.  As depicted, the pedestal of Trento includes at least two “covering” panels with one covering three sides and another covering a fourth.

In regards to claim 5, Trento discloses that the plurality of legs define at least in part at least one access opening for accessing a space defined within the frame, the space being disposed below the instrument receiving portion.  As shown, a space, at least partially defined by the leg portions of the frame, that allows access into the pedestal and is below the instrumentation (item 32).

In regards to claim 6, Trento discloses at least one access cover selectively covering the at least one access opening.  At least some of the “access” openings of the Trento pedestal are covered.

In regards to claim 7, Trento discloses that the plurality of compartments includes at least one opening defined in the instrument receiving portion.  The top portion of the pedestal includes various openings for receiving instrumentation (see figures).

In regards to claim 8, Trento discloses that the plurality of compartments includes at least one recess defined in the instrument receiving portion.  The top portion of the pedestal includes various openings for receiving instrumentation (see figures).

In regards to claim 9, Trento discloses that the frame further comprises: a first side portion integrally connected to and supporting the instrument receiving portion, the first side portion including at least a first leg of the plurality of legs, the first side extending from the instrument receiving portion, and a second side portion integrally connected to and supporting the instrument receiving portion, the second side portion including at least a second leg of the plurality of legs, the second side extending from the instrument receiving portion, the first and second side portions being disposed on opposite sides of the instrument receiving portion; and the frame has a generally upside-down-U shape.  Trento teaches a frame with a first and second side with corresponding legs and extending down from the instrumentation portion.  Further, the frame of the pedestal of Trento includes a top portion with two opposed side portions forming a U shape to at least some consistent degree.

In regards to claim 10, Trento discloses at least one conductive layer applied to at least a portion of the frame, the at least one conductive layer being adapted for being electrically connected to the plurality of instruments.  Trento teaches that the frame comprises a conductive material (“electrically conductive frame”, abstract).

In regards to claim 11, Trento discloses a cockpit pedestal for supporting a plurality of instruments in an aircraft cockpit, the cockpit pedestal comprising:
an integrally-formed frame formed of a non-conductive material and defining a plurality of compartments for receiving the plurality of instruments therein.  Trento teaches a central pedestal with an integral frame with non-conductive portions and with conductive portions and defining multiple compartments for instrumentation (see figures 1 and 2).  Note that Trento teaches fabrication of the frame from various materials at least providing a grounding component (i.e. conductive fitting connected to the frame);
the plurality of instruments being connected to the frame when installed therein.  The instruments of the Trento pedestal are connected to the frame when installed; and
at least one conductive layer applied to at least a portion of the frame.  A portion of the pedestal frame of Trento is conductive,
the plurality of instruments being electrically connected to the at least one conductive layer when installed in the frame.  The electronics, as installed in the pedestal, are connected to the conductive portion to ground the components,
the at least one conductive layer being electrically grounded in the aircraft cockpit when the cockpit pedestal is installed in an aircraft.  Trento teaches electrically grounding the equipment to the aircraft structure.

In regards to claim 16, Trento discloses an aircraft comprising:
a fuselage including an aircraft cockpit.  Trento teaches an aircraft with a cockpit;
a cockpit pedestal according to claim 11, the cockpit pedestal being disposed in the aircraft cockpit.  Trento teaches a central pedestal in an aircraft cockpit providing space for instrumentation (see abstract); and
a plurality of instruments received in and connected to the plurality of compartments of the cockpit pedestal.  Trento teaches multiple electronics instrumentation installed in compartments of the pedestal.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trento et al. (WIPO Patent Document WO 2010/069923 A1) in view of Snider et al. (WIPO Patent Document WO 2012/125436 A1).

In regards to claim 12, Trento disclose the at least one conductive layer may be a “conductive fitting”, but fails to explicitly teach at least one metal mesh connected to at least a lateral side of the frame.  However, Snider et al (henceforth referred to as Snider) teaches an electronics component with a plastic enclosure that utilizes a metal mesh embedded to provide grounding and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a metal mesh as the “conductive fitting” of the Trento device as disclosed by Snider, to allow the use a lighter material for the frame while providing an electrical grounding.

In regards to claim 13, Trento as modified does not disclose the at least one metal mesh includes a first metal mesh connected to a first lateral side of the frame and a second metal mesh connected to a second lateral side of the frame, the second lateral side being oppositely disposed to the first lateral side.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple mesh components in/on the Trento frame, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 14, Trento as modified by Snider discloses a plurality of electrical connecting elements connected between the at least one metal mesh and the plurality of compartments.  The device of Trento includes multiple electrical components electrically connected to the conductive fitting (metal mesh as modified).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trento et al. (WIPO Patent Document WO 2010/069923 A1) in view of DiDomenico et al. (U.S. Patent Application Publication 2018/0097288).

In regards to claim 15, Trento fails to explicitly disclose that the at least one conductive layer comprises a layer of metal film applied to the frame.  However, DiDomenico et al (henceforth referred to as DiDomenico) teaches a component with a grounding metal film layer (par. 151).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various metal components for the conductive fitting of Trento including metal film as taught by DiDomenico in/on the Trento device to ground the electrical components.

Summary/Conclusion
Claims 1-16 are rejected and claims 17-20 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641